GREENE, Judge,
concurring.
I agree with Judge McCullough that Dr. Chauhan’s testimony failed to establish Dr. Chauhan was familiar with the standard of practice of health care providers situated in Wilmington or “similar communities” at the time of the alleged negligent acts and that a directed verdict was, therefore, properly granted in favor of defendants. I write separately to emphasize that testimony regarding a uniform standard of care may be used to establish the applicable standard of care in a specific community only when the alleged negligent treatment of the plaintiff occurred in an accredited hospital.
In Rucker v. High Point Mem’l Hosp., Inc., 285 N.C. 519, 206 S.E.2d 196 (1974), the North Carolina Supreme Court held that an expert’s testimony regarding the standard of care for the treatment of gunshot wounds in accredited hospitals in the United States was sufficient to establish the applicable standard of care for such treatment in an accredited hospital located in High Point. Id. at 527-28, 206 S.E.2d at 201-02. The Rucker court emphasized it was “not dealing with a local country doctor[,]” [but] “with a [d]uly accredited hospital and a member of its staff.” Id. at 527, 206 S.E.2d at 201. Thus, the teaching of Rucker is limited to cases involving the standard of *567care practiced in accredited hospitals when a plaintiffs alleged negligent treatment took place in an accredited hospital. Indeed, this Court has held that the teaching of Rucker is “applicable only to the standard of care of ‘accredited hospitals’ in the treatment of a wound, the treatment for which was shown to be standard in ‘accredited hospitals’ throughout the United States.” Thompson v. Lockert, 34 N.C. App. 1, 4, 237 S.E.2d 259, 261, disc. review denied, 293 N.C. 593, 239 S.E.2d 264 (1977). Admittedly, this Court has stated that “if the standard of care for a given procedure is ‘the same across the county, an expert witness familiar with that standard may testify despite his lack of familiarity with the defendant’s community.’ ” Marley v. Graper, 135 N.C. App. 423, 428, 521 S.E.2d 129, 134 (1999) (quoting Haney v. Alexander, 71 N.C. App. 731, 736, 323 S.E.2d 430, 434 (1984), cert. denied, 313 N.C. 329, 327 S.E.2d 889 (1985)), cert. denied, 351 N.C. 358,-S.E.2d-(2000). The cases relied upon by the Marley court in stating this general rule, however, are cases involving the standard of care in accredited hospitals when the plaintiff’s alleged negligent treatment took place in an accredited hospital. Id. The general rule stated in Marley is thus limited to cases involving the standard of care for treatment that takes place in an accredited hospital. Additionally, as noted by the majority, Marley involved the relevancy of testimony by a defendant’s expert that the defendant’s treatment of the plaintiff met the highest standard of care for such treatment nationwide. Id. at 430, 521 S.E.2d at 134. Thus, the issue addressed in Marley is distinguishable from the issue before this Court in the case sub judice.
The dissent appears to agree that the applicable standard of care under N.C. Gen. Stat. § 90-21.12 is the standard of care practiced in “the same or similar communities” where the act giving rise to the plaintiff’s cause of action occurred. The dissent would, nevertheless, permit “the jury to consider factual evidence of the existence of a national standard of care in the process of determining the standard of care in the community in question.” The dissent states “[s]uch evidence is clearly some evidence of the standard of care in the community in question.” I disagree. Under section 90-21.12, the relevant inquiry is what standard of care is actually practiced in the community in question or “similar communities.” The existence of a national standard of care has no relevance to this inquiry absent testimony the national standard of care is actually practiced in the community or communities in question. A jury, therefore, would be unable to find as fact based solely on testimony regarding the existence of a national standard of care that the national standard of care is actually prac*568ticed, in the relevant community or communities. Additionally, the dissent’s reliance on Baynor v. Cook, 125 N.C. App. 274, 480 S.E.2d 419, disc. review denied, 346 N.C. 275, 487 S.E.2d 537 (1997), is not persuasive. The issue presented in Baynor was whether the plaintiff was entitled to a jury instruction regarding the existence of a national standard of care, and this Court held the plaintiff was not entitled to such an instruction. Id. at 277, 480 S.E.2d at 421. In Baynor, the issue of whether the trial court properly allowed the plaintiffs experts to testify as to the existence of a national standard of care, without testimony that the national standard of care was actually practiced in the relevant community or communities, was not before this Court.